Title: Abigail Adams to John Quincy Adams, 10 February 1799
From: Adams, Abigail
To: Adams, John Quincy


          
            
              my Dear son
              Quincy Febry 10th 1799
            
            I will not let a vessel sail for Hamburgh that I know of, without taking a few Lines from me, if it be only to inform you of the State of my Health, which I know you are affectionately interested in. It is not what I wish it was, tho by no means so low as in the summer past.
            your Brother is on his way to Quincy. I hope to see him in the course of the Week, and to disswade him from his present intention of settling in Philadelphia. the Plague, for I know not by what other Name to call it, must drive him annually from it, or what is more to be dreaded, he will fall a sacrifice to it, unless some measures are speedily discoverd to stop its progress. it becomes every year more destructive and horible. there is no doubt of its still being in the City, tho the winter checks its banefull influence. N york and Boston both sufferd the last Season. much pains is taking to investigate the causes. I hope the Reserches may prove successfull, and God grant a Remedy may be found. it has proved a soar judgment; and Calamity to the Country.
            I send you by this opportunity the latest papers, and mr Gerrys correspondence with Talleyrand as communicated to Congress, and the Secretary of States Report upon it.
            Whilst our Countrymen in General repell with, Indignation every attempt upon their Independance, there are to be found degenerate wretches, who Strive to create divissions and foment animosities. The Alien and sedition Bills are made their Agents, by grosely misrepresenting them, and the views and designs of Goverment.
            you will see the poison working in Virgina & Kentucky. foreign influence is united with domestic intrigue. Blount the Impeached Blount is Elected President of the Kentucky assembly
            I Blush for my Country! yet their honesty and federilism is prevelant, for the Mad Resolutions of Virgina & Kentucky will be rejected by every Legislature in the Union. four have already done it.
            I inclose a Letter received last week from Mrs Johnson. it may arrive when no one of so late a date may come to hand. I wish the

contents were more consoling to her daughter. tell her she must write frequently to her Mother and keep up her spirits. my kindest Love to her
            Adieu my dear son. God Bless and preserve You and yours prays your ever affectionate
            
              Mother Abigail Adams
            
          
          
            I wrote you by way of Hamburgh the latter end of Janry. your Father was well on the 1st of this month. I had Letters from him
          
        